DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed 8/31/2021 and 9/8/2021 have been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the pressure“ in claim 1, line 7 and in claim 10, line 9; “the viscosity” in line 3 of claim 4; “the filling amount” in line 2 of claim 2 and line 3 of claim 13; and “the internal capacity” in line 4 of claim 13 and line 2 of claim 2.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 3; in claim 9, line 1 and in claim 10, lines 3 and 5 for "a resin composition"; in claim 5, lines 5-12, the repeating citation of the term “a viscosity”; and in claim 9, line 1 and claim 10, line 3 for “a syringe”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 cites “the temperature of the reduced pressure environment is -80°C to 0C” in which, the content of claim 10 refers to the same limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myodo (WO 2018168587).
Regarding claim 1, Myodo discloses a syringe filled with a resin composition (fig.1-2), comprising: a syringe (10) having a syringe barrel (fig.1); a resin composition (30) filling the syringe barrel; a plunger (20) inserted into the syringe barrel; a barrel cap (40) blocking an opening of the syringe barrel; and a spatial part between the plunger and the barrel cap in the syringe barrel (space between 20 and 40).
	Myodo is silent in disclosing the pressure of the spatial part in a frozen state is 50 kPa to 92 kPa. Instead, Myodo teaches the opening of the syringe barrel is closed with a barrel cap at normal temperature (20 degrees C) and normal pressure (101 kPa) and frozen at -60 to 0 degrees C (see page 3, ll.10-13 of the attached translation). Myodo does not explicitly states that the pressure of the spatial part or space in a frozen state being from 50 kPa to 92kPA. However, in a frozen state the temperature of air in a confined space drops, air molecules move closer together and take up less space, resulting in a lower pressure. For example, for every 10 degrees drop in air temperature, the pressure in a car tire will fall by about 1 to 2 PSI. If the syringe is frozen from normal 20 degrees C to 0 C, a 20 degrees C drop of the temperature may cause at most 2-4 PSI drop in pressure in which the pressure within the spatial space may drops from 14.7 psi to approximately 10.7-12.7 psi or about 73-87 kPa), wherein in this scenario the limitation of claim 1 is satisfied. Further, it would have been obvious to a person of ordinary skill in the art to have the pressure of the spatial part/space in a frozen state in a range of 50 kPa to 92 kPa, since Applicant has neither placed criticality on use of such pressure variation nor has disclosed that such a pressure variation provides an advantage, is used for a particular purpose, or solves a stated problem other than being able to transport the filled syringe in which Myodo provides such an end result (see page 2, ll.7-8 of the attached translation). Therefore, it would have been obvious to modify the freezing temperature of the syringe of Myodo to obtain the invention as specified in claim 1 because such a modification would have been considered a simple and mere alteration to the device of Myodo in which it fails to patentably being distinguished over the prior arts.
Regarding claim 2, Myodo discloses the filling amount of the resin composition is 10% to 95% of the internal capacity of the syringe (see the level 31 of the resin 30 in fig.1).
Regarding claim 3, Myodo discloses the resin composition contains at least one resin selected from epoxy resin and acrylic resin (page 3, ll.18-21).
Regarding claim 6, Myodo discloses the syringe is made from polypropylene or polyethylene (page 3, ll.22-23).
Regarding claim 7, Myodo discloses the syringe has an internal capacity of 1 cm3 to 600 cm3 (page 3, ll.22-25).
Regarding claim 8, Myodo discloses the syringe filled with the resin composition is used for freezing (page 4. ll.12-18).
Regarding claim 9, Myodo discloses a storage method of a syringe filled with a resin composition, comprising storing the syringe filled with the resin composition according to claim 1 at a temperature of -80°C to 0 degree C (page 3, ll.10-12).
Regarding claim 10, Myodo discloses a production method of a syringe filled with a resin composition (fig.1-2), comprising: a step of preparing a syringe filled with a resin composition (30 in 10) having a spatial part (area between 20 and 40) between a plunger (20) and a barrel cap (40) in a syringe barrel (see fig.1), by filling the syringe barrel having the plunger inserted therein with a resin composition and blocking an opening of the syringe barrel with the barrel cap (see fig.1); a step of freezing the syringe filled with the resin composition at a temperature of -80°C to 0°C (page 3, ll.10-12).
	Myodo is silent in disclosing a step of reducing the pressure of the spatial part of the frozen syringe filled with the resin composition to 50 kPa to 92 kPa while holding the frozen syringe filled with the resin composition under a reduced pressure environment of 50 kPa to 92 kPa. Instead, Myodo teaches the opening of the syringe barrel is closed with a barrel cap at normal temperature (20 degrees C) and normal pressure (101 kPa) and frozen at -60 to 0 degrees C (see page 3, ll.10-13 of the attached translation). Myodo does not explicitly states the step of the pressure of the spatial part or space in a frozen state being from 50 kPa to 92kPA. However, in a frozen state the temperature of air in a confined space drops, air molecules move closer together and take up less space, resulting in a lower pressure. For example, for every 10 degrees drop in air temperature, the pressure in a car tire will fall by about 1 to 2 PSI. If the syringe is frozen from normal 20 degrees C to 0 C, a 20 degrees C drop of the temperature may cause at most 2-4 PSI drop in pressure in which the pressure within the spatial space may drops from 14.7 psi to approximately 10.7-12.7 psi or about 73-87 kPa), wherein in this scenario the limitation of claim 10 is satisfied. Further, it would have been obvious to a person of ordinary skill in the art to have the pressure of the spatial part/space in a frozen state in a range of 50 kPa to 92 kPa, since Applicant has neither placed criticality on use of such pressure variation nor has disclosed that such a pressure variation provides an advantage, is used for a particular purpose, or solves a stated problem other than being able to transport the filled syringe in which Myodo provides such an end result (see page 2, ll.7-8 of the attached translation). Therefore, it would have been obvious to modify the freezing temperature of the syringe of Myodo to obtain the invention as specified in claim 10 because such a modification would have been considered a simple and mere alteration to the device of Myodo in which it fails to patentably being distinguished over the prior arts.
Regarding claim 11, Myodo discloses the temperature of the reduced pressure environment is -80°C to 0 degree C (page 3, ll.10-12).
Regarding claim 12, Myodo discloses a time during which the syringe filled with the resin composition is held under the reduced pressure environment is 30 minutes or more (page 4, ll.12-15).
Regarding claim 13, Myodo discloses the filling amount of the resin composition into the syringe barrel is 10% to 95% of the internal capacity of the syringe (see the level 31 of the resin 30 in fig.1).
Allowable subject matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Thibault (US 5,60,7400) and Hijikata (US 6,423,037). Regarding claims 1 and 10, Thibault and Hijikata disclose a syringe, syringe barrel, a resin composition, a plunger, a barrel cap; and a spatial part between the plunger and the barrel cap in the syringe barrel. Thibault and Hijikata are silent in disclosing a syringe in a frozen state with a pressure of the spatial part in a frozen state being in the range of 50 kPa to 92 kPa. However, as cited in the above, the limitation of “a syringe in a frozen state with a pressure of the spatial part in a frozen state being in the range of 50 kPa to 92 kPa” is not novel to an ordinary skill in the art. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754